Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 29, 2022

                                       No. 04-22-00441-CV

          IN THE INTEREST OF R.L.W., E.L.W., R.A.W. AND R.L.W., Children

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021PA01022
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER

        The trial court signed a final appealable order on April 11, 2022. Because this is an
accelerated appeal, the notice of appeal was due by May 1, 2022. See TEX. R. APP. P. 26.1(b). A
motion for extension of time to file the notice of appeal was due by May 16, 2022. See TEX. R.
APP. P. 26.3.

        Appellant filed his notice of appeal on July 18, 2022. It appears appellant’s notice of
appeal was untimely. See In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005) (holding “in an
accelerated appeal, absent a rule 26.3 motion, the deadline for filing a notice of appeal is strictly
set at twenty days after the judgment is signed, with no exceptions, and filing a rule 26.1(a)
motion for new trial, motion to modify the judgment, motion to reinstate, or request for findings
of fact and conclusions of law will not extend that deadline.”); see also In re G.S., No. 04-17-
00237-CV, 2017 WL 2457052, at *1 (Tex. App.—San Antonio June 7, 2017, no pet.) (mem. op.)
(noting “a motion for new trial will not extend the time to perfect an accelerated appeal.”).
“[O]nce the period for granting a motion for extension of time under Rule [26.3] has passed, a
party can no longer invoke the appellate court’s jurisdiction.” See Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26).

        Because it appears the notice of appeal was untimely filed, we ORDER appellant to
show cause why this appeal should not be dismissed for lack of jurisdiction by August 8, 2022.
See id. If appellant fails to respond to this order by the date ordered, this appeal will be dismissed
for lack of jurisdiction. See TEX. R. APP. P. 42.3. All other appellate deadlines are suspended
until further order of this court.



       It is so ORDERED on this 29th day of July, 2022.
                                               PER CURIAM



ATTESTED TO: _______________________________
             MICHAEL A. CRUZ, Clerk of Court